Title: To James Madison from Sylvanus Bourne, 5 May 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


5 May 1801, Amsterdam. Is disappointed to learn Congress rejected the memorial on behalf of U.S. consuls that he transmitted in fall of 1800. Fears request was misinterpreted, the point being that consular fees ought to be paid according to tonnage of American ships. No fixed salary was sought, and the request was never intended for stipulated fees “by way of Salary from the public Chest.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 3 pp.



   
   A full transcription of this document has been added to the digital edition.

